Case 1:18-cv-23125-RNS Document 370 Entered on FLSD Docket 09/11/2020 Page 1 of 7



                                 United States District Court
                                           for the
                                 Southern District of Florida
  State Farm Mutual Automobile )
  Insurance Company and State Farm )
  Fire & Casualty Company, Plaintiff, )
                                      )
  v.                                  ) Civil Action No. 18-23125-Civ-Scola
                                      )
  Health and Wellness Services, Inc.  )
  and others, Defendants.             )

                                      Default Judgment
         Plaintiffs State Farm Mutual Automobile Insurance Company and State
  Farm Fire & Casualty Company (together, “State Farm”), through their
  complaint, seek damages for an unlawful auto-insurance billing scheme
  perpetrated by three healthcare clinics—Health & Wellness Services, Inc.,
  Medical Wellness Services, Inc., and Pain Relief Clinic of Homestead, Corp.
  (collectively the “Clinics”)—and seven individuals associated with the clinics:
  Beatriz Muse; her brother, Lazaro Muse; Beatriz’s husband, Noel Santos
  (together, the “Muse Family”); and four doctors—Drs. Hugo Goldstraj, Jorge
  Rafael Coll, Jesus Lorites, and Jose Gomez-Cortes. (Am. Compl., ECF No. 6 (as
  modified by the Court’s Omnibus Order, ECF No. 352, and herein) 1.) State
  Farm and Dr. Coll settled the dispute between them, filing a joint stipulation of
  dismissal in September 2019. (Jt. Stip., ECF No. 140.) Thereafter, in March
  2020, the Court entered summary judgment (1) against the Clinics, Beatriz and


  1 In a recent order, the Court granted State Farm’s motion for leave to amend its complaint in

  order to drop counts one through three—the fraud counts. (Omnibus Order, ECF No. 352.) In
  granting that motion, the Court deemed those three counts to be dismissed from the case,
  without prejudice. (Id. at 11.) In that same order, the Court advised State Farm that the claims
  against Drs. Manuel Franco, Angel Carrasco, and Gomez-Cortes were still unresolved and,
  therefore, the Court could not then, without more, enter a final judgment, as State Farm
  requested. (Id.) To resolve those claims, the Court explained, State Farm had to either amend
  its complaint or file motions for default for those three defendants. (Id.) In response, State
  Farm filed the instant motion for default judgment against Dr. Gomez-Cortes (ECF No. 360)
  and what it captioned a “Third Amended Complaint” (ECF No. 353). State Farm dropped Drs.
  Franco and Carrasco in this version of the complaint. The Court assumes no other changes
  were made to the complaint. Supposing that is the case, the Court finds this refiled pleading
  unnecessary and apt to lead to confusion when citing to the operative complaint in this case.
  The Court therefore strikes the “third amended complaint” (ECF No. 353) from the docket and
  instead simply deems counts one through three and Defendants Franco and Carrasco to be
  eliminated from State Farm’s amended complaint (ECF No. 6). Accordingly, the Court also
  strikes the answers (ECF Nos. 365, 366) Defendants Medical Wellness, Lazaro Muse, Beatriz
  Muse, Noel Santos, and Dr. Lorites filed in responded to that complaint. These pleadings are
  due to be struck for the additional reason that they are both untimely.
Case 1:18-cv-23125-RNS Document 370 Entered on FLSD Docket 09/11/2020 Page 2 of 7



  Lazaro Muse, Santos, Dr. Goldstraj, and Dr. Lorites on State Farm’s claims of
  unjust enrichment and under the Florida Deceptive and Unfair Trade Practices
  Act; and (2) against the Clinics on State Farm’s claim for declaratory relief.
  (Summ. J. Order, ECF No. 321.) Based on this order and the Court’s deemed
  amendments to the complaint, described above, the only unresolved claims
  now before the Court are State Farm’s FDUTPA and unjust enrichment claims
  against Dr. Gomez-Cortes. In order to resolve those claims, State Farm has
  filed a motion for default judgment against Dr. Gomez-Cortes. (Pls.’ Mot., ECF
  No. 360.) No opposition to that motion has been filed and the time to do so has
  passed. After careful review of that motion, the relevant legal authorities, and
  the record in this case, the Court grants the default judgment (ECF No. 360).

      1. Legal Standard
         Federal Rule of Civil Procedure 55(b)(2) authorizes a court to
  enter default judgment against a defendant who fails to plead or otherwise
  defend. Fed. R. Civ. P. 55(b)(2). A “defendant, by his default, admits the
  plaintiff’s well-pleaded allegations of fact,” as set forth in the operative
  complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298,
  1307 (11th Cir. 2009). “The effect of a default judgment is that the defendant
  admits the plaintiff’s well-pleaded allegations of fact, is concluded on those
  facts by entry by the judgment, and is barred from contesting on appeal the
  facts thus established.” Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir.
  1987) (cleaned up). 2
         A court must review the sufficiency of the complaint before determining
  whether a moving party is entitled to default judgment pursuant to Rule 55(b).
  See United States v. Kahn, 164 F. App’x 855, 858 (11th Cir. 2006) (citing
  Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206) (5th Cir.
  1975)). “While a complaint . . . does not need detailed factual allegations,” a
  plaintiff’s obligation to provide the grounds of his entitlement to relief “requires
  more than labels and conclusions, and a formulaic recitation of the elements of
  a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
  (2007) (cleaned up).
         If the admitted facts are sufficient to establish liability, the Court must
  then ascertain the appropriate amount of damages and enter final judgment in
  that amount. See Nishimatsu, 515 F.2d at 1206; see also PetMed Express, Inc.
  v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1216 (S.D. Fla. 2004) (Cohn, J.). In


  2The Court uses (cleaned up) to indicate internal quotation marks, alterations, or citations
  have been omitted from quotations. See, e.g., Durham v. Rural/Metro Corp., 955 F.3d 1279,
  1285 (11th Cir. 2020).
Case 1:18-cv-23125-RNS Document 370 Entered on FLSD Docket 09/11/2020 Page 3 of 7



  issuing a default judgment, a court may award damages “without a hearing [if
  the] amount claimed is a liquidated sum or one capable of mathematical
  calculation,” as long as “all essential evidence is already of record.” S.E.C. v.
  Smyth, 420 F.3d 1225, 1231, 1232 n.13 (11th Cir. 2005) (quoting Adolph Coors
  Co. v. Movement Against Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir.
  1985)). Damages not so established cannot be awarded without either “a
  hearing or a demonstration by detailed affidavits establishing the necessary
  facts.” United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979);
  Coors, 777 F.2d at 1543–44 (“Damages may be awarded only if the record
  adequately reflects the basis for award via ‘a hearing or a demonstration by
  detailed affidavits establishing the necessary facts.’”) (quoting United Artists
  Corp., 605 F.2d at 857); see also Henry v. Sneiders, 490 F.2d 315, 318 (9th Cir.
  1974) (“[T]he Seventh Amendment right to trial by jury does not survive a
  default judgment.”)

     2. Background
         This matter involves an unlawful auto-insurance billing scheme
  perpetrated by the Defendants to circumvent Florida law and obtain no-fault
  (also known as PIP) benefits and medical payments coverage insurance
  benefits. (Am. Compl. at ¶ 2.) State Farm issued automobile insurance policies
  and provided its insureds with no-fault benefits intended to compensate its
  insureds for their reasonable medical expenses incurred as a result of any
  covered automobile incident. (Id. at ¶¶ 10-11; 26-33.) As provided for by the
  Florida Motor Vehicle No-Fault Law, State Farm is obligated to provide up to
  $10,000.00 in PIP Benefits—providing for 80% of all reasonable, medically
  necessary, and related medical bills for services or care that was lawful at the
  time it was rendered. Fla. Stat. § 627.736(1)(a).
         The Clinics were licensed health care clinics operating in Miami-Dade
  County, Florida. (Id. at ¶¶ 12, 17, 21.) Drs. Goldstraj, Lorites, and Gomez-
  Cortes, and Coll were the Clinics’ medical directors. (Id. at ¶¶ 15-16; 19-20; 22-
  23.) Dr. Gomez-Cortes was employed as the medical director at the Pain Relief
  Clinic from April 2013 through at least the filing of the complaint. (Id. at ¶ 23.)
  Lazaro and Beatriz Muse and Noel Santos orchestrated the schemes
  perpetrated at the Clinics. (Id. at ¶¶ 1, 13-14, 18.)
         Florida   Statutes     section   627.736(1)(a)   expressly    states    that
  reimbursement for PIP Benefits shall be provided “only for such services and
  care that are lawfully provided, supervised, ordered, or prescribed” by certain
  licensed healthcare practitioners. Fla. Stat. § 627.736(1)(a). An insurer or
  insured is not required to pay a claim or charges for any service or treatment
  that was not lawful at the time rendered. Fla. Stat. § 627.736(5)(b)(1)(b).
Case 1:18-cv-23125-RNS Document 370 Entered on FLSD Docket 09/11/2020 Page 4 of 7



  Moreover, health care clinics that fail to operate lawfully are not entitled to
  retain the monies paid to them by insurers such as the State Farm Plaintiffs.
  See State Farm Fire & Cas. Co. v. Silver Star Health and Rehab, 739 F. 3d 579,
  582 (11th Cir. 2013).
          According to sections 400.991 and 400.9905 of the Health Care Clinic
  Act (“HCCA”), to lawfully operate, a health care clinic must either obtain a
  license through AHCA or qualify for an exemption, such as being “wholly
  owned by a licensed health care practitioner” such as a chiropractor. Fla. Stat.
  § 400.9905(4)(g). A licensed health care clinic must employ a medical director
  who is responsible for supervising the clinic, including but not limited to
  ensuring the clinic’s billings are not fraudulent or unlawful, the clinic complies
  with all medical record keeping standards, and all practitioners render care
  within the scope of their respective licenses. Fla. Stat. § 400.9935(1)(d)-(g).
          On August 3, 2018, the State Farm Plaintiffs filed their amended
  complaint for common law fraud, violations of FDUTPA, unjust enrichment,
  and declaratory relief. (Am. Compl., ECF No. 6.) On August 7, 2018, Gomez-
  Cortes was properly served with process. (Ret. of Serv., ECF No. 9). The
  amended complaint alleges the Defendants collectively worked together to
  defraud State Farm through the submission of bills which misrepresented the
  lawfulness and medical necessity of the services purportedly performed at the
  Clinics. (Am. Compl. at ¶¶ 1-9, 110, 151, 169, 191, 216-219, 225-228, 234-
  237.) With respect to the current and former defendant medical directors,
  including Dr. Gomez-Cortes, State Farm alleges each medical director had the
  legal responsibility to supervise the day-to-day activities of the clinic defendant
  that employed them, as well as ensure bills submitted by that clinic defendant
  were not fraudulent or unlawful, practitioners employed by the clinic defendant
  were properly licensed to perform the services they rendered at the clinic
  defendants, and the Clinics properly complied with all applicable record
  keeping requirements. (Id. at ¶¶ 5-7, 64, 75, 86.) Yet, as the complaint alleges,
  the medical directors, including Dr. Gomez-Cortes, failed to perform any of
  these responsibilities. (Id. at ¶¶ 64, 76, 87, 95-96, 110, 134-135, 151, 171-
  172.) State Farm further alleges Dr. Gomez-Cortes was liable jointly and
  severally for damages incurred by the State Farm Plaintiffs while he was the
  medical director of the Pain Relief clinic as a result of his integral role in
  facilitating the alleged fraud scheme. (Id. at ¶¶ 239, 271, 293.)
          On December 3, 2018, attorney Sean Ellsworth filed an Answer and
  Affirmative Defenses to State Farm’s amended complaint on behalf of Dr.
  Gomez-Cortes. (Def.’s Ans., ECF No. 63.) As a result, State Farm served
  discovery directed to Dr. Gomez-Cortes on Mr. Ellsworth on December 21,
  2019 and in doing so provided Mr. Ellsworth a 30-day extension to respond.
Case 1:18-cv-23125-RNS Document 370 Entered on FLSD Docket 09/11/2020 Page 5 of 7



  After many attempts, and after receiving no response, State Farm set Dr.
  Gomez-Cortes’s failure to respond for a hearing before United States Magistrate
  Judge Edwin G. Torres. As a result of that May 30, 2019, hearing, the Court
  entered an order requiring Dr. Gomez-Cortes to provide responses and produce
  discovery as of the date of his June 18, 2019 deposition. (Order Granting Mot.
  to Compel, ECF No. 114 (Torres, Mag. J.).) In addition, the Court ordered Dr.
  Gomez-Cortes to appear for deposition. (Id. at 2.) The Court forewarned Dr.
  Gomez-Cortes that if he “fail[ed] to respond to discovery, appear for his
  deposition, or produce responsive documents, [he would be] subject to default
  upon filing of a proper motion by the State Farm Plaintiffs.” (Id.)
        Thereafter, Dr. Gomez-Cortes failed to appear for his properly noticed
  deposition or respond to any of the discovery propounded on him. In response,
  on July 3, 2019, and in accordance with Federal Rules of Civil Procedure
  37(b)(2)(A)(iv) and Southern District of Florida Local Rule 7.1, State Farm asked
  the Court to enter a default against Dr. Gomez-Cortes for his repeated failures
  to respond to and participate in the discovery process, including his violation of
  this Court’s June 13, 2019, order granting State Farm’s motion to compel,
  requiring Dr. Gomez-Cortes to provide discovery responses, produce
  documents, and attend his deposition under penalty of default. (Pls.’ Mot. for
  Def., ECF No. 123.) A Clerk’s default against Dr. Gomez-Cortes followed.
  (Clerk’s Def., ECF No. 146.) Based on that default, the Court strikes Dr.
  Gomez-Cortes’s pleadings.

     3. Analysis
         After reviewing the complaint, the Court finds State Farm’s motion due to
  be granted with respect to its claims against Dr. Gomez-Cortes. State Farm’s
  complaint properly alleges causes of action for violations of FDUTPA and
  unjust enrichment against Dr. Gomez-Cortes. The complaint alleges Dr.
  Gomez-Cortes played an essential role in the fraud scheme alleged at Pain
  Relief. (Am. Compl. at ¶¶ 5-7, 64, 75, 86.) Like the other medical directors, Dr.
  Gomez-Cortes was responsible for ensuring the bills generated by Pain Relief
  were not fraudulent or unlawful. He was also responsible for ensuring
  practitioners rendered care within the scope of their licenses, prescriptions for
  treatment were properly followed, and that Pain Relief complied with applicable
  record keeping requirements. (Id.) Yet, as set forth above, the operative
  complaint alleges he did none of those things. (Id. at ¶¶ 64, 76, 87, 95-96, 110,
  134-135, 151, 171-172.) These well-pleaded allegations against Dr. Gomez-
  Cortes are deemed admitted.
         As set forth in an affidavit attached to State Farm’s motion for default
  judgment, during Dr. Gomez-Cortes’s employment, Pain Relief submitted bills
Case 1:18-cv-23125-RNS Document 370 Entered on FLSD Docket 09/11/2020 Page 6 of 7



  to State Farm misrepresenting the services performed at Pain Relief from April
  2013 to the present were lawfully rendered when they were not. (Pls.’ Mot. for
  Def. J., Ex. A, S. Bright Decl. ¶¶ 5-7, ECF No. 360-1.) As a result, Plaintiff
  State Farm Mutual Automobile Insurance Company (“State Farm Mutual”)
  tendered payment in the amount of $80,758.10 to Defendant Pain Relief during
  the time period while Gomez-Cortes was employed as medical director at Pain
  Relief based on the mistaken belief services rendered at Pain Relief were lawful
  when they were not. (Id. at ¶¶ 6-10.) In issuing a default judgment, a court may
  award damages “without a hearing [if the] amount claimed is a liquidated sum
  or one capable of mathematical calculation,” as long as “all essential evidence
  is already of record.” S.E.C. v. Smyth, 420 F.3d 1225, 1231, 1232 n.13 (11th
  Cir. 2005) (quoting Coors, 777 F.2d at 1544). Because this amount is capable
  of mathematical calculation and all essential evidence is already of record, the
  Court finds Plaintiff State Farm Mutual is entitled to damages in the amount of
  $80,758.10 from Dr. Gomez-Cortes, jointly and severally with Defendants Pain
  Relief and Lazaro Muse, as set forth in the Court’s summary-judgment order
  (Summ. J. Order at 28), as a result of his role in causing bills for unlawfully
  rendered services performed at Pain Relief while he was employed there to be
  submitted to and paid by Plaintiff State Farm Mutual.

     4. Conclusion
         In accordance with the above, the Court grants State Farm’s motion for
  default judgment (ECF No. 360). In so doing, the Court awards State Farm
  Mutual $80,758.10 against Dr. Gomez-Cortes, jointly and severally with
  Defendants Pain Relief and Lazaro Muse.
         The Court also strikes State Farm’s third amended complaint (ECF No.
  353), Medical Wellness, Lazaro Muse, Beatriz Muse, and Santos’s answer (ECF
  No. 365), and Dr. Lorites’s answer (ECF No. 366). Instead, the Court deems
  State Farm’s amended complaint (ECF No. 6) to be amended to eliminate
  counts one through three and Defendants Drs. Franco and Carrasco from this
  action without further pleading. Accordingly, the Court directs the Clerk to
  terminate Defendants Franco and Carrasco from the docket.
         As this resolves all the remaining claims in this case, the Court orders
  State Farm to submit, on or before September 17, 2020, a proposed final
  judgment to the Court, on the docket and in word.doc format to
  scola@flsd.uscourts.gov.
         In the meantime, the Court directs the Clerk to administratively close
  this case and to remove it from the Court’s active docket.
         Finally, the Court directs the Clerk to mail a copy of this order to the pro
Case 1:18-cv-23125-RNS Document 370 Entered on FLSD Docket 09/11/2020 Page 7 of 7



  se litigants at the addresses indicated below.
        Done and Ordered in Miami, Florida, on September 10, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
  Copies via U.S. mail to:

  Dr. Hugo Goldstraj
  3029 NE 188th Street, Apt. 305
  Aventura, Florida 33180

  Dr. Manuel Franco
  13400 SW 83rd Avenue
  Miami, FL 33156

  Dr. Angel Carrasco
  29224 SW 142 Place
  Homestead, FL 33033

  Dr. Jose Gomez-Cortes
  3400 SW 130th Avenue
  Miami, FL 33175
